Title: Schedule III: A Statement of the Anticipation of Monies on the Public Credit, 11 September 1789
From: Hamilton, Alexander
To: 


The Register having accurately stated the account of warrants drawn by the late Commissioners of the Board of Treasury on the Treasurer of the United States, and having examined the amount of monies actually received by the said Treasurer, certifies, that the excess of warrants drawn beyond the said Treasurer’s actual receipts, amounts to the sum of One Hundred Eighty-nine thousand, Nine hundred and six dollars, thirty-four ninetieths.


Dollars,
189,906. 38/100


Of this sum thus anticipated on the public credit,


 34,657 67/100
Warrants have been issued to the officers of the civil list, on account of their salaries for the year 1789.


 25,575 34   
Ditto in payment for cloathing and rations, and is a part of the sum estimated by the Secretary of the War Department, for pay, cloathing, rations, and other expences of the army establishment, for the year 1789.


129,673 27   
Ditto to Contractors for provisions, Indian treaties, and for other services of the United States.


189,906 38   





With respect to this last sum of
129,673 27


the Register observes, that there remained in the hands of the Receivers of Taxes at the date of their last respective settlements at the Treasury, certain balances which the commissioners of the late Board of Treasury have since drawn for, in favor of the Treasurer; and would appear as having been paid by them, had their accounts been rendered to the 11th September, 1789.



It is presumed therefore, that the anticipation will be lessened, the amount of those balances being
30,260 10


Dollars,
99,413 17


There will then remain to be provided for (besides the anticipations for the civil list and war department, afore-mentioned) the sum of Ninety-nine thousand, four hundred, and thirteen dollars, 26–100ths. It is presumed no possible injury can arise to the public by making this provision; because the Treasurer’s accounts, and the accounts of the Receivers of Taxes, will undergo examination by the present officers of the Treasury, when any surplussage beyond such particular grant which Congress may be pleased to make, will be duly shewn.

Joseph Nourse, Register.
